Citation Nr: 1110382	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  08-00 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at Brooksville Regional Hospital from June 16, 2005, to June 17, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from June 1970 to December 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs Medical Center (VAMC) in Tampa, Florida.  

The Veteran testified in a Travel Board hearing before the undersigned Acting Veterans Law Judge in March 2010 from St. Petersburg, Florida; a transcript of that hearing is associated with the claims file.

The Board notes that this case was initially before the Board in May 2010 when it was remanded for further development.  It has been returned to the Board at this time for further appellate review.  For the reasons stated below, the appeal is unfortunately REMANDED to the VAMC again via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that in its May 2010 remand order, it was specifically order that corrective VCAA notice be provided the Veteran.  Such was not provided prior to readjudication as instructed.  Accordingly, the claim must be remanded for this to be accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Additionally, the Board notes that it also ordered for the VAMC to contact the Brooksville Regional Hospital for any information regarding any "documents addressing when it was safe to transfer . . . and any reasonable attempts to transfer the Veteran to a VA facility between June 15, 2005 to June 17, 2005."  No such attempt was made during the prior remand, and such must also be accomplished.  See Id.

Also, the Board notes that the Veteran in a January 2006 statement essentially indicated that he informed the VAMC in Tampa that he was at Brooksville Regional Hospital and was "assured that all invoices would be sent to VA for payment."  The Veteran's testimony in his March 2010 hearing also indicated that he was informed that there were "no bed available anyways[, though VA] said that is irrelevant."  

The Board notes that the May 2010 VA doctor's opinion did not note whether beds were available at VA during June 16 and 17, 2005 because such was not relevant because the new 2008 regulations were not in effect at that time.  However, the Board finds this information particularly relevant in this case because it bears directly upon whether the Veteran could have been feasibly transferred to a VA facility, even if he were stabilized enough to be transferred.  

Thus, on remand, the Board requests that information as to the number of beds available and whether VA could have accepted a transfer of the Veteran on June 16, 2005 or June 17, 2005 be ascertained.  Moreover, VA should attempt to ascertain through any source, including phone logs, whether Brooksville Regional Hospital, the Veteran or his spouse contacted VA about any transfer of the Veteran or whether VA told any of those people that it was unable to treat or accept transfer of the Veteran on June 16, 2005 and June 17, 2005.

Accordingly, the case is REMANDED for the following action:

1.  Send a corrective letter to the Veteran and his representative that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and must: (a) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim under 38 U.S.C.A. §§ 1725 and 1728, to include the changes made to those provisions, effective October 10, 2008; (b) inform the claimant about the information and evidence that VA will seek to provide; and, (c) inform the claimant about the information and evidence the claimant is expected to provide.

2.  Request from the Brooksville Regional Hospital any further documentation that it may have regarding stabilization and safety to transfer the Veteran to another facility on June 16, 2005 and June 17, 2005.

Also, ascertain through phone logs, or any other source possible, whether the Brooksville Regional Hospital, the Veteran or the Veteran's spouse contacted VA regarding a transfer of the Veteran from June 15, 2005 to June 17, 2005.  If such a contact was made, VA must ascertain whether a positive or negative response to that inquiry was given.

If any of the preceding documentation or information cannot be obtained, and further attempts to obtain such information would be futile, such should be noted in a Formal Finding of Unavailability and associated with the claims file, and the Veteran should be so informed.

3.  Ascertain the number of beds available at the Tampa, Florida VA Medical Center on June 16, 2005 and June 17, 2005, and ascertain whether the Veteran could have been treated at that facility on those days if a transfer was effectuated.

4.  Following the above development, the VAMC should review the claims file and readjudicate the Veteran's claim of payment or reimbursement for unauthorized medical expenses incurred at Brooksville Regional Hospital from June 16, 2005, to June 17, 2005.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


